 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 007035
 2   sjaffe@lawhjc.com
     DANIEL C. TETREAULT, ESQ.
 3   Nevada Bar No. 011473
     dtetreault@lawhjc.com
 4
          HALL JAFFE & CLAYTON, LLP
 5              7425 Peak Drive
            Las Vegas, Nevada 89128
 6               (702) 316-4111
               Fax (702) 316-4114
 7
     Attorneys for Defendants Kentucky
 8   Western Co., and Martin Douglas
     Wilson
 9

10                            UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12   LORI JEAN YAHN, individually and as co-        CASE NO. 3:21-cv-00227-MMD-WGC
     Special Administrator of the Estate of
13   TIMOTHY J. YAHN, deceased; KYLE                Formerly Case No. 2:21-cv-00890
     JAMES YAHN, individually; ZACHARY
14   LEE YAHN, individually; ALEXANDER
     SCOTT YAHN, individually; JANICE               [PROPOSED] STIPULATION AND
15   GONALEZ, as Co-Special Administrator of        ORDER TO EXTEND THE TIME TO
     the Estate of TIMOTHY J. YAHN, deceased,       FILE DEFENDANTS’ RESPONSE TO
16                                                  PLAINTIFFS’ MOTION TO REMAND
                          Plaintiffs,
17
     v.
18
     KENTUCKY WESTERN CO., a foreign
19   corporation; MARTIN DOUGLAS WILSON,
     an individual; DOES 1 through 10; ROE
20   ENTITIES 11 through 20; and ABC
     LIMITED LIABILITY COMPANIES 21
21   through 30,

22                       Defendants.

23

24         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs LORI JEAN

25   YAHN, KYLE JAMES YAHN, ZACHARY LEE YAHN, ALEXANDER SCOTT YAHN,
26   and JANICE GONALEZ, by and through their attorneys, VICTORIA R. ALLEN, ESQ. of the

27   law firm of NETTLES & MORRIS, and Defendants KENTUCKY WESTERN CO., and

28   MARTIN DOUGLAS WILSON, by and through their attorneys, STEVEN T. JAFFE, ESQ.,

                                                1
 1   and DANIEL C. TETREAULT, ESQ. of the law firm of HALL JAFFFE & CLAYTON, LLP,

 2   that the time to respond to the Plaintiff’s Motion to Remand will be extended from June 4,
 3   2021 to June 11, 2021.
 4   IT IS SO STIPULATED.
 5   DATED this 3rd day of June, 2021.                 DATED this 3rd day of June, 2021.
 6   HALL JAFFE & CLAYTON, LLP                         NETTLES | MORRIS
 7

 8   /s/ Steven T. Jaffe, Esq.                         /s/ Victoria R. Allen
     STEVEN T. JAFFE, ESQ.                             BRIAN D. NETTLES, ESQ.
 9   Nevada Bar No. 007035                             Nevada Bar No. 7462
     DANIEL C. TETREAULT, ESQ.                         CHRISTIAN M. MORRIS, ESQ.
10   Nevada Bar No. 011473                             Nevada Bar No. 11218
     7425 Peak Drive                                   VICTORIA R. ALLEN, ESQ.
11   Las Vegas, Nevada 89128                           Nevada Bar No. 15005
     Attorneys for Defendants                          1389 Galleria Drive, Suite 200
12   Kentucky Western Co., and Martin                  Henderson, Nevada 89014
     Douglas Wilson                                    Attorneys for Plaintiffs
13

14
                                               ORDER
15

16
           IT IS FURTHER ORDERED that Defendants’ Response to Plaintiffs’ Motion to
17
     Remand shall be due on June 11, 2021.
18
                      3rd
           DATED this ____day of June, 2021.
19

20                                              ______________________________________
                                                FEDERAL COURT JUDGE
21

22

23

24

25
26

27

28

                                                   2
